FILE COPY




                                   COURT OF APPEALS
                                    SECOND DISTRICT             OF   TEXAS
CHIEF JUSTICE                                                                         CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196                     CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                    LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                          GENERAL COUNSEL
  BOB McCOY                                   FAX: (817) 884-1932                      CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                             www.2ndcoa.courts.state.tx.us



                                        February 6, 2014

    Timothy T. Mitchell                                    Hon. Jeff Walker
    4422 Ridgeside Dr                                      Regional Presiding Judge
    Dallas, TX 75244-7521                                  Tim Curry Criminal Justice Center
                                                           401 W. Belknap, 5th Floor
    Hon. Susan H. McCoy                                    Fort Worth, TX 76196
    Judge, 153rd District Court                            * DELIVERED VIA E-MAIL *
    Tim Curry Criminal Justice Center
    401 W. Belknap St.                                     Civil District Clerk, Tarrant County
    Fort Worth, TX 76196-0225                              Tim Curry Criminal Justice Center
    * DELIVERED VIA E-MAIL *                               401 W. Belknap St., 3rd Floor
                                                           Fort Worth, TX 76196
    Scott M. Garelick                                      * DELIVERED VIA E-MAIL *
    McElree & Smith, P.C.
    600 N. Pearl St., Ste. 1600                            Arjana Muhametaj
    Dallas, TX 75201                                       2221 Murphy Dr., Apt. 2115
    * DELIVERED VIA E-MAIL *                               Bedford, TX 76021
                                                           * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-13-00398-CV
                 Trial Court Case Number: 153-265909-13

    Style:       Arjana Muhametaj, d/b/a Little Brothers Family Restaurant, a/k/a Family
                 Restaurant;
                 v.
                 Northern Trust Bank of California, N.A. and Bruce R. McAllister et al.

         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

         A copy of the opinion and judgment can be viewed on our Court’s
    webpage at: http://www.2ndcoa.courts.state.tx.us/.

                                                Respectfully yours,
                                         FILE COPY

02-13-00398-CV
February 6, 2014
Page 2


                   DEBRA SPISAK, CLERK